 1

 2                                                                    JS-6
 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10 ROY BAKKILA and KARRIE                   )      Case No.: 5:17-cv-02438-RSWL-KK
     BAKKILA,                               )
11                                          )
                                                   Honorable: Ronald S.W. Lew, Senior
                                            )
12            Plaintiffs,                   )
                                            )      ORDER GRANTING JOINT
13   v.                                            STIPULATION OF DISMISSAL
                                            )
14                                          )
     CISCO’S SPORTFISHING, INC d/b/a )
15                                          )
     CHANNEL ISLANDS
                                            )
16   SPORTFISHING CENTER, a California )
     Corporation; ROBERT VALNEY, an )
17
     individual; JOHN FUQUA, an             )
18   individual; and DOES 1-10,             )
                                            )
19                                          )
               Defendants.
                                            )
20   ______________________________________

21          Pursuant to the stipulation of the parties, and good cause appearing, the
22   Court hereby orders that the above-caption matter is dismissed in its entirety with
23   prejudice, each side to bear their own fees and costs.
24         The clerk shall close the file.
25         IT IS SO ORDERED.
26   Dated: 1/25/2019                        s/ RONALD S.W. LEW
                                             Ronald S.W. Lew
27
                                             SENIOR U.S. DISTRICT JUDGE
28

                  [PROPOSED] ORDER GRANTING JOINT STIPULATION OF DISMISSAL
                                               1
